DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/25/2020 is acknowledged.

	Claims 1, 3-6 and 8-14, 16-18 and 20-41 are examined on the merits.  Claims 24-41 are newly presented. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-6, 8-14, 16-18, 20-23, 26, 27, 32, 33, 38 and 39 are allowed.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. See response below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection Maintained and Extended to newly submitted claims) Claims 24, 25, 28-31, 34-37, 40 and 41 are rejected under 35 U.S.C. 102a1 as being anticipated by Ni and Guo (US PGPub 2015/0098966).
A method for producing an influenza haemagglutinin (HA) split vaccine which produces an antibody that binds to a long alpha helix (LAH) of a HA stem region, the method comprising: subjecting an influenza HA split vaccine, which has not undergone a formalin treatment, to an acidic treatment, wherein said acid treatment changes the structure of the influenza HA split vaccine to a membrane fusion-type HA split vaccine, thus exposing the HA stem region; or
A method for producing an influenza HA split vaccine which produces an antibody that binds to a LAH of a HA stem region, the method comprising: subjecting an influenza HA split vaccine, which has not undergone a formalin treatment, to an acidic treatment, and thereafter, subjecting the influenza HA split vaccine to a formalin treatment wherein said influenza HA split vaccine produces a LAH binding antibody titer being at least 3-fold higher compared to an influenza HA split vaccine obtained without the acidic treatment.
	

	Ni and Guo teach the generation of influenza vaccine compositions that contain influenza HA proteins, specifically the HA1 and HA2 regions, which are treated with a low pH (acid) and no formaldehyde treatment prior to formulating for delivery in vivo [see paragraphs 56 and 57] and a separate method that involves treating the influenza vaccine composition to the same low pH process and then to a formaldehyde treatment prior to formulating for delivery in vivo [see paragraphs 55 and 57].  The influenza vaccines are based on subunit, split virus, virosome, recombinant or virus-like particles of influenza viruses and these vaccines can focus on serotypes H3N2 and H1N1. [see paragraphs 54 and 57]  Ni and Guo also teach the formulation of an influenza immunogenic composition that comprises HA proteins from more than on strain of influenza viruses. [see Example 6]  The pH used by Ni and Guo ranges from 4.5-6.5. [see paragraph 58]  Ni and Guo also teach that by treating their influenza HA composition with a low pH process, the potency of the composition is reduced, but the cross-reactive immune responses (i.e., antibody responses) and cross protection are increased relative to HA2. [see paragraph 14]  The immune responses generated include antibodies that are specific for influenza HA proteins (HA1 and HA2), which includes the LAH of the HA stem region. [see Example 3 and paragraph 85]  Therefore, Ni and Guo anticipate the instant invention.  

Response to arguments:
Applicant’s arguments have been considered, however, they are not persuasive:
	As stated in the previous Office action, while one working example of Ni and Guo involves Fluzone being exposed to acidic conditions, they also teach that in general generic influenza trivalent vaccines can be treated to acidic environments and that recombinant HA compositions can also be treated to acidic environments, which are presently claimed.  In addition, different forms of influenza HA based compositions are contemplated for low pH treatment, such as recombinant HA [see paragraphs 45, 46 and 57], which based on the specification of the instant application, a split HA vaccine is a collection of the influenza HA proteins following either treatment. [see paragraph 0042]  
The presently claimed inventions is a method that involves subjecting an influenza HA split vaccine to acidic treatment without or prior to formalin treatment.  This treated vaccine is capable of producing antibodies that bind to the LAH of the HA2 stem region, including the newly presented claim limitations of producing a 3-fold higher antibody titer compared to an HA split vaccine obtained without the acidic treatment.  While Ni and Guo teach that HA1 is immunodominant to HA2, they do not teach that HA2 is not immunogenic and treating their influenza HA composition with a low pH process, the potency of the composition is reduced, but the cross-reactive immune responses (i.e., antibody responses) and cross protection are increased relative to HA2.  Moreover, they teach that influenza vaccines, including split vaccines, can be treated with acidic conditions.  Lastly, based on the HA proteins being formulated by Ni and Guo for future delivery and the active steps presently claimed being taught by Ni and Guo, the proteins would be capable of inducing humoral immune responses that would yield antibodies that bind to the long alpha helix of the HA protein and also capable of being effective against an influenza virus that causes antigenic variation.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648